Title: From Thomas Jefferson to Joel Yancey, 19 March 1821
From: Jefferson, Thomas
To: Yancey, Joel


            Dear Sir
            
              Monticello
              Mar. 19. 20.
            
          Nace arrived here Friday evening with his beeves safe, but not as lucky as to his muttons. one got from him at Chilton’s, another gave out at Warren and the other 4. about 10. miles from here. by sending him back immediately with a cart, these were recovered and brought home, and the other two will not probably be lost. Jefferson will be with you about ten days hence and will advise with you as to the best disposition of the flour, and the payment of the debts which you mention as pressing on you. I shall also be with you about the 15th or 20th of April, not however to meddle with any thing but to vary the scene a little and chequer the monotony of useless life. I am happy to hear that your family is restored to health, and think it very fortunate that mine has escaped  fever both there and here. some families in this part of the country have lost many by it—I salute you with affectionate friendship and respect.
            Th: Jefferson
          